Citation Nr: 0026744	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-06 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for otitis media.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from December 1972 to May 
1974.

The current appeal arose from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for a chronic acquired psychiatric disorder, and a 
chronic upper respiratory disability including sinusitis and 
otitis media.




In September 1998 the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for a chronic 
acquired psychiatric disorder, and remanded the claims of 
entitlement to service connection for a chronic acquired 
respiratory disorder including sinusitis and otitis media to 
the RO for further development and adjudicative actions.

In April 2000 the RO granted entitlement to service 
connection for allergic rhinitis with assignment of a 
noncompensable evaluation, for recurrent sinusitis with 
assignment of a 10 percent evaluation, and for recurrent 
bronchitis and chronic obstructive pulmonary disease with 
assignment of a 60 percent evaluation, all effective August 
8, 1996.  A notice of disagreement with the above 
determinations has not been filed, and the above claims are 
no longer considered part of the current appellate review.

In April 2000 the RO also affirmed the previous denial of 
entitlement to service connection for otitis media.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for otitis 
media is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for otitis 
media is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The November 1972 medical history portion of the enlistment 
examination shows the veteran reported a history of ear, nose 
or throat trouble, unspecified.  The report of medical 
examination for enlistment shows the ears were normal.  In 
late September 1973 the veteran reported for treatment of 
otitis media in the right ear.

In late October 1973 the veteran was referred for evaluation 
of a chronic problem with his right ear.  The examiner noted 
that he had had recurrent serous otitis media  and otitis 
media in this ear several times since childhood.  It seemed 
to especially be a problem with upper respiratory infections.  
Pertinent clinical findings show the eustachian tube orifices 
appeared normal.  The tympanic membranes were within normal 
limits.  The diagnostic impression was resolved otitis media 
of the right ear.  

The veteran admitted to a history of ear, nose, or throat 
trouble when he completed the report of medical history 
portion of the May 1974 separation examination.  The examiner 
recorded that the right ear had been lanced prior to service.  
The examination was negative for hearing loss.  There were no 
complications.  The report of medical examination for 
separation shows the clinical evaluation of the ears was 
normal.  

A November 1995 VA hospital summary shows the veteran had a 
resolving right tympanic membrane perforation.

A March 2000 VA medical examination report shows the veteran 
reported he used to have ear infections as a child.  On 
examination of the ears there were no deformities.  The 
canals were normal and appeared normal.  The tympanic 
membranes were intact with normal landmarks.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).

When there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (1999).

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) emphasized that VA's burden of proof 
for rebutting the presumption of soundness is not merely 
evidence that is "cogent and compelling," i.e., a 
sufficient showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1999).  Green v. Derwinski, 1 
Vet. App. 320, 322-23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for otitis 
media must be denied as not well grounded.

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 111; 38 C.F.R. § 3.304(b).  A disorder may be 
shown to have preexisted service if it is noted at entrance 
into service or where clear and unmistakable evidence rebuts 
the legal presumption of sound condition at entrance for 
disorders not noted at entrance.

In the case at hand, the veteran's entrance examination is 
negative for any pertinent abnormalities.  While he reported 
a history of ear, nose, or throat trouble unspecified, the 
clinical evaluation of the ears was normal.  In view of no 
clear chronic abnormality of the ears not having been 
conclusively shown at entrance into service, the Board 
concedes that a presumption of a sound condition at service 
entrance initially attaches in this case.  See Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994);  38 C.F.R. § 3.304 
(1999).

The burden of proof is now on VA to rebut the presumption by 
producing clear and unmistakable evidence that the veteran's 
otitis media existed prior to service.  The Court has 
described this burden as "a formidable one,"  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993), and has held that in 
determining whether there is clear and unmistakable evidence 
that the disorder existed prior to service, the Board must 
conduct an impartial and thorough review of all the evidence 
of record.  Crowe, 7 Vet. App. at 245-6.

As rebuttal to this presumption, however, the Board notes 
that the veteran himself, according to the record, has 
conceded that he has had ear infections since childhood.  A 
military examiner recorded as much during service.  The post 
service medical record shows the veteran again admitted to a 
history of ear infections since childhood.

The Board considers the evidence set forth above to be 
persuasive and strong, sufficient to meet the standards of 
clear and unmistakable evidence of the existence of a pre-
service disorder.  38 C.F.R. § 3.304.  As such, the Board 
must conclude that the veteran's otitis media preexisted his 
period of active service, and that, therefore, the 
presumption of a sound condition is rebutted in this case.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The question now becomes whether the preexisting otitis media 
was aggravated in service.  Upon review of the evidence of 
record, the Board concludes that the evidentiary record does 
not show that the veteran's otitis media was aggravated by 
service beyond the normal progression of the disease, or at 
all for that matter.  First, the Board notes that the 
disorder was treated on one occasion.  The later dated 
service medical records to include the separation examination 
report, and the post service medical documentation are silent 
for any further evidence of otitis media.

A review of the service and post service medical evidence of 
record shows that there is no competent medical evidence of 
an aggravation of the preexisting otitis media reported 
during service.  


As noted, once an injury or disease is shown to have 
preexisted service, it will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  However, where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record, aggravation may not be conceded.  Id.

In the case at hand, the competent evidence of record does 
not show that the veteran's preexisting otitis media 
underwent any increase in disability during service as it was 
treated on only one occasion therein, was not shown 
subsequent thereto to include the separation examination, and 
has not been demonstrated post service.  Thus, there is no 
competent evidence showing any permanent increase in severity 
of the veteran's preexisting  otitis media during service.  
As such, aggravation may not be conceded.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (the presumption of aggravation created 
by 38 C.F.R. § 3.306 applied only if there is an increase in 
severity during service).

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

There is no evidence of record that the veteran is suffering 
from a current otitis media disability.  As the Board noted 
earlier, the veteran was treated in late 1973 during service 
for otitis media.  That disorder has never been shown since 
service.  There are no post service medical records 
documenting treatment or a diagnosis of otitis media.  



Because the veteran has failed to establish proof of a 
current diagnosis or disability of otitis media, the Board 
finds that his claim of entitlement to service connection for 
otitis media must be denied as not well grounded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that the 
veteran was not entitled to service connection where there 
was a total lack of evidence of any hypertension existing 
since service).

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
)1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has otitis media on the basis of direct service 
incurrence or aggravation.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of otitis media.  
Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for otitis media is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for otitis media is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for otitis media, the 
appeal is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

